Delaney, J. The complaint herein was filed on September 18, 1952, by the claimant, Southeastern Illinois Electric Cooperative, Inc., A Corporation of the State of Illinois, wherein it is alleged employees of the respondent in the operation of a dragline allowed the boom to damage claimant’s electric distribution line, which was adjacent to the west side of State Bond Issue Route No. 142; said distribution line being located upon the private property of farm owners, but being near and adjacent to the west right-of-way line of said Route No. 142. Respondent filed its motion to strike alleging: 1. The complaint fails to allege that the claimant was in the exercise of due care and caution for the protection of its property at the time of the alleged damages. 2. The complaint fails to allege that the employee allegedly operating the dragline was acting for or on behalf of the State of Illinois at the time claimant’s property was allegedly damaged. On failure to plead due care and caution, the claimant’s complaint is hereby dismissed.